Citation Nr: 1613243	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder for substitution or accrued benefits purposes.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss for substitution or accrued benefits purposes.

3.  Whether the Veteran's countable income exceeded the maximum annual pension rate (MAPR) for special monthly pension (SMP) based on the need for aid and attendance for substitution or accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.  The Veteran died in October 2012.  The appellant is the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran failed to report for a Travel Board hearing scheduled for September 2012.  In a statement received in December 2012, the surviving spouse stated that the Veteran did not get anything stating he needed to go to a Travel Board hearing.  The claims folder contains a June 2012 letter from the RO to the Veteran notifying him of the scheduled hearing.  There is no indication the correspondence was returned to sender and the Board presumes the regularity of the administrative process.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  The request is considered withdrawn and the substitute claimant has not requested another hearing.  

In November 2012, the Board determined the appeal as to issues numbered 1-3 had become moot by virtue of the Veteran's death and dismissed the appeal for lack of jurisdiction.  

Thereafter, the surviving spouse filed a request to substitute.  In November 2015, the RO recognized the surviving spouse as an eligible substitute claimant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014).  As such, she brings the claims without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014).  

In July 2012, prior to his death, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a neck disability.  In the September 2012 informal hearing presentation, also prior to the Veteran's death, the representative indicated that February 2011 correspondence included continued complaints regarding the Veteran's neck and back injury and should be construed as a reopened claim as to those issues.  On review, claims to reopen were pending before the Agency of Original Jurisdiction (AOJ) at the time of the Veteran's death.  See 38 C.F.R. § 3.1010(g)(1)(i) (A claim is considered to be pending if the claimant had filed the claim with an AOJ but dies before the AOJ makes a decision on the claim.)  The surviving spouse is a valid substitute claimant.  Accordingly, these matters are referred to the AOJ for appropriate action.

In the February 2016 informal hearing presentation, the representative appears to raise entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 (West 2014) based on death due to VA treatment.  The Board does not have jurisdiction of this issue and it is also referred to the AOJ for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for anxiety disorder; whether countable income exceeds the MAPR for SMP at the aid and attendance rate; and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On VA examinations in January 2010 and January 2011, the Veteran had level I hearing in the right ear and level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss for substitution or accrued benefits purposes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for bilateral hearing loss

In February 2010, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating from December 7, 2009.  In November 2010, he submitted a claim for increase and additional relevant evidence (VA examination) was added to the claims folder within the one-year appeal period.  In February 2011, the RO continued the noncompensable rating for hearing loss.  The Veteran disagreed with the decision and statement of the case was furnished in February 2012.  In March 2012, the Veteran submitted a VA Form 9, which did not include the hearing loss issue.  Nonetheless, the RO certified the issue for appeal.  In the September 2012 informal hearing presentation, the representative noted the issue was not on the Form 9 and stated that they did not consider it on appeal; however, the issue was dismissed by the Board in November 2012.  In her request to substitute, the appellant indicated there were several issues being appealed, including the rating for bilateral hearing loss, and she wanted to continue with the case.  Under these circumstances, the Board finds that an appeal as to the hearing loss issue was pending for purposes of substitution.  See 38 C.F.R. § 3.1010(g)(1)(ii); Percy v. Shinseki, 23 Vet. App. 37 (2009).  Additionally, and given the procedural history, the Board finds the current appeal stems from the initial grant of service connection.  

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2009, VA notified the Veteran of the information and evidence needed to substantiate a claim for service connection, to include notice of what evidence the claimant was responsible for providing, and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The evaluation issue is downstream and further notice is not needed.  Regardless, in November 2010, VA notified the Veteran of the information and evidence needed to substantiate a claim for increase.  The letters are adequate and it is not necessary to provide further notice to the individual requesting substitution.  See Veterans Benefits Administration Fast Letter 10-30 (Revised) (April 3, 2013) (rescinded due to its incorporation into the M21-1). 

VA has also satisfied its duty to assist.  The record contains service treatment records, private medical records, and VA medical records.  Neither the Veteran nor the substitute claimant identified additional relevant records that need to be obtained.  The Veteran was provided VA audiometric examinations in January 2010 and January 2011.  The examinations contain findings sufficient for rating purposes and include information regarding the effects of hearing loss on functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examinations are adequate and under the circumstances of this case, additional examination cannot be obtained.  

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On VA examination in January 2010, the Veteran reported that he has difficulty understanding people at times.  Audiometric examination showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
30
LEFT
15
20
25
35
75

Puretone threshold average is calculated as 26 in the right ear and 39 in the left year.  Speech recognition scores were 96 percent in the right ear and 88 percent in the left ear.  

Considering the results of the January 2010 examination under Table VI, the Veteran had level I hearing in the right ear and level II hearing in the left ear corresponding to a noncompensable rating.  An exceptional pattern of hearing impairment was not shown in either ear.  

On VA examination in January 2011, the Veteran complained of difficulty in hearing and understanding the spoken voice unless looking directly at the speaker, which affected all listening environments.  Audiometric examination showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
55
LEFT
20
30
30
45
80

Puretone threshold average is calculated as 38 in the right ear and 46 in the left ear.  Speech recognition scores were 96 percent in the right ear and 90 percent in the left ear.  

Considering the results of the January 2011 examination under Table VI, the Veteran had level I hearing in the right ear and level II hearing in the left ear corresponding to a noncompensable rating.  An exceptional pattern of hearing impairment was not shown in either ear.  

On review, the criteria for a compensable rating are not met at any time during the appeal period and staged ratings are not warranted.  See Fenderson.  In making this determination, the Board acknowledges the Veteran's complaints of difficulty hearing.  While he was competent to report his perceived hearing difficulties, the subjective reports fail to outweigh the objective tests results as set forth above.  Accordingly, the claim is denied.  

The Board has considered whether the Veteran was entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the hearing impairment, to include consideration of puretone threshold average and speech discrimination testing.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to hearing loss, the Veteran was service-connected for anxiety disorder and tinnitus.  The only increased rating issue currently being decided is for the evaluation of service-connected hearing loss.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.

There is no indication that the Veteran was unemployable due to service-connected hearing loss and there is no basis for considering a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability will be considered "part and parcel" of the claim for benefits for the underlying disability.)



ORDER

An initial compensable rating for bilateral hearing loss for substitution or accrued benefits purposes is denied.  

REMAND

Rating for anxiety disorder

In February 2011, the RO continued a 30 percent rating for anxiety disorder.  The Veteran disagreed with the decision and perfected this appeal.  In various statements, he asserted entitlement to a 50 percent rating.  

In January 2011, the Veteran underwent a VA psychiatric examination.  At that time, the examiner stated that the Veteran's overall mental health condition had worsened since his last assessment.  However, this appeared to be more likely than not due to his added condition of depression which was felt to be more likely than not due to nonservice-connected conditions and more likely than not due to cervical radiculopathy and physical limitations related to same.  

As set forth, a claim to reopen entitlement to service connection for a neck injury was pending at the time of the Veteran's death and is being referred for appropriate action.  The examiner related the Veteran's worsening psychiatric symptoms to this disorder and the outcome of the service connection claim could affect the increased rating claim.  Accordingly, this issue is being deferred as inextricably intertwined with the pending service connection claim.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).


Whether countable incomes exceeds the MAPR for SMP based on the need for aid and attendance

In February 2011, the RO established entitlement to SMP based on the need for aid and attendance effective November 3, 2010.  In the corresponding notification letter, however, the RO notified the Veteran that his income exceeded the MAPR set by law.  The countable income issue was perfected for appeal.  

In October 2011, the Veteran submitted medical expenses covering the period from November 2010 to November 2011.  In the September 2012 informal hearing presentation, the representative noted that additional medical expenses were submitted but had not been considered by the RO and they requested a remand.  

On review, the Board agrees that a remand is needed to consider the submitted medical expenses and whether this reduces countable income below the MAPR for the period in question. 

Service connection for the cause of the Veteran's death

In September 2013, the RO in Milwaukee, Wisconsin denied service connection for the cause of the Veteran's death.  On November 1, 2013, the RO received a statement from the claimant titled "Notice of Disagreement".  While the statement is somewhat unclear, the Board considers it a notice of disagreement with the September 2013 rating action.  Thus, a remand is needed so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Consider the medical expenses submitted in October 2011 and readjudicate whether countable income exceeded the MAPR for SMP based on the need for aid and attendance.  

2.  Following completion of the pending claim to reopen service connection for a neck disorder referred to the AOJ in the Introduction portion of this decision, readjudicate the issue of entitlement to a rating greater than 30 percent for anxiety disorder.

3.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given an opportunity to respond.

4.  Furnish a statement of the case addressing entitlement to service connection for the cause of the Veteran's death.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on this issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


